Exhibit 32.1 CERTIFICATION PURUSANT TO 18 U.S.C. 1350 AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of New Energy Technologies, Inc. (the “Company”) on Form 10-Q for the quarter ending May 31, 2010, as filed with the Securities and Exchange Commission on July 15, 2010 (the “Report”), I, Meetesh Patel, President, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 15, 2010 /s/ Meetesh Patel Meetesh
